PER CURIAM:
Consolidation Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits on a claim filed by Jack C. Lake pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Consolidation Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 11-0467-BLA (B.R.B. Apr. 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.